DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-8, 10-12 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Kawanami et al., US 2012/0048628 A1) fails to teach a strain gauge positioned on the body to detect the strain in response to relative movement between the first and second portions and in combination with the other limitations of the base claim.
As to claim 10, the prior art of record(s) (closest prior art, Kawanami et al., US 2012/0048628 A1) fails to teach the controller is configured to determine the reaction torque of the motor based on properties of the body and a voltage signal transmitted from at least one of a filter or an amplifier in electrical communication with at least one strain gauge coupled to the body and in combination with the other limitations of the base claim.
As to claim 11, the prior art of record(s) (closest prior art, Kawanami et al., US 2012/0048628 A1) fails to teach the first torque transducer configured to determine a torque of the first motor when the first motor is energized and when the first motor is deenergized and in combination with the other limitations of the base claim.
As to claim 14, the prior art of record(s) (closest prior art, Kawanami et al., US 2012/0048628 A1) fails to teach a third motor secured to the fixed structure by a third torque   and in combination with the other limitations of the base claim.
As to claim 16, the prior art of record(s) (closest prior art, Kawanami et al., US 2012/0048628 A1) fails to teach a robotic surgical system comprising: a surgical robot including an arm, an instrument drive unit, and a tool, the instrument drive unit operably connected to the tool to manipulate at least one degree of freedom and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
 Applicant’s arguments, see remarks, filed on 01/27/2021, with respect to claims 1, 3-8, 10-12 and 14-20 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 9, 11-12 and objection of claims 2, 6-8, 10 and 13-15 has been withdrawn based on amendment to claims 1, 10, 11, 14 and cancellation of claims 2, 9 and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2837	03/02/2021